      Case 4:17-cv-01020-A Document 65 Filed 02/14/19         1 of U.S.
                                                                   4 DISTRICT
                                                         Page NORTlllJRNPageID COURT
                                                                                542
                                                                         DISTRICT OF TllXAS
                                                                          FILED
                                                     )
                    IN THE UNITED STATES DISTRICT C URT
                         NORTHERN DISTRICT OF TEi'S                   FEB 1 4 2019
                             FORT WORTH DIVISION '
                                                                CLERK, U.S. DISTRICT COURT
JACQUELINE CRAIG, INDIVIDUALLY          §
                                                                   BY'---.D""c-pu.,..ty_ __
AND ON BEHALF OF MINORS J.H.,           §
K . H . , AND A . C . , ET AL . ,       §
                                        §
              Plaintiffs,               §
                                        §
VS.                                     §    NO. 4:17-CV-1020-A
                                        §
CITY OF FORT WORTH, TEXAS,              §
ET AL.,                                 §
                                        §
              Defendants.              §
                                       §
                                       §
JACQUELINE CRAIG, INDIVIDUALLY         §
AND ON BEHALF OF MINORS J.H.,          §
K . H . , AND A . C . , ET AL . ,      §
                                       §
              Plaintiffs,              §
                                       §
vs.                                    §     NO. 4:19-CV-067-A
                                       §
ITAMAR VARDI,                          §
                                       §
             Defendant.                §


                                     ORDER

        On February 11, 2019, defendant Itamar Vardi ("Vardi")                    filed

a handwritten document in each of the above-referenced cases,

explaining from his perspective what had happened to him with

regard to the incident giving rise to Civil Action No. 4:17-CV-

1020-A and events thereafter. Attached to the document are police

reports that give credibility to Vardi's narrative. And, a

separate document filed February 12, 2019 (docketed as item 65 in

Civil Action No. 4:19-CV-067-A) reflects events that caused an
     Case 4:17-cv-01020-A Document 65 Filed 02/14/19                       Page 2 of 4 PageID 543


escalation of tensions arising out of the release of confidential

information of the Fort Worth Police Department. 1

        Basically, Vardi says that on December 21, 2016, he was

working in his yard when a neighbor boy, now known as A.C., threw

a plastic bag on Vardi's lawn. A.C. refused to pick up the bag

after several requests to do so and Vardi approached A.C.,

putting his hand on the child's shoulder, and told him to pick up

the trash, which A.C. did. Soon after, Jacqueline Craig ("Craig")

and members of her family came over, surrounding Vardi, yelling

and threatening him, accusing him of choking A.C. Vardi called

the police. Craig called over the phone for more people to come

over and threaten or use violence against Vardi. A neighbor who

tried to help calm the situation was met by racial slurs,

threats, and profanity. Craig told Vardi he had a problem with

trash and instructed her children to go home and get more trash

to throw in Vardi•s yard. When police arrived, the Craigs (that

is, plaintiffs collectively) argued and yelled profanities and

some of them were arrested.'




        1
        The deputy clerk who received the item for filing was told that it was a supplement to the
February 11 narrative. Accordingly, the court is directing that this document also be filed in No. 4: 17-
CV-1020-A.
        2
        The Craigs' behavior is captured on video taken by one of them and by the officer who
responded to Vardi's call. Doc. 45, Ex. A-2 and Doe. 50, Ex. 3 in No. 4:17-CV-1020-A.

                                                     2
   Case 4:17-cv-01020-A Document 65 Filed 02/14/19   Page 3 of 4 PageID 544


     Days later, Craig went to Vardi's house and broke the light

fixtures by the garage and took decorations from the house. Then,

Craig and others started an ongoing campaign of slander and

defamation against Vardi through media and the internet. Hospital

and police reports showed no evidence to support the allegation

that Vardi had choked A.C. The Craigs gave false testimony to the

contrary under oath at Vardi's trial.

     On January 21, 2017, the Craigs invited several gunman to

threaten Vardi at his residence. The gunmen, Mark Hughes,

LaShadion Shemwell, and Eric Randall, along with Stacy Merritt

yelled racial threats and profanities, telling Vardi that his was

a black street, owned by blacks, and that they would destroy him.

Vardi says that Fort Worth Police were aware of the threats and

hate crimes and were part of it. The police reports attached to

Vardi's narrative reflect that two of the gunmen were carrying

rifles that appeared to be AK-47s. They were with a large group

of children in front of Vardi•s house. A man with a megaphone

asked the children,    "What do we do when a man chokes you out?"

The children replied,    "We kick him and we kill him." A neighbor

who complained about the noise were told by the protesters to

mind her own business and go back inside her home.

     The foregoing account,     if true, is disturbing. The court is

not certain, however, what relief Vardi is seeking. That is, the


                                    3
   Case 4:17-cv-01020-A Document 65 Filed 02/14/19   Page 4 of 4 PageID 545


document filed February 11 does not make clear whether Vardi

intends to assert counterclaims against the Craigs and/or whether

he intends to seek relief from other persons described therein

who may have wronged him. Accordingly,

     The court ORDERS that if Vardi intends to assert any claims

based on the events described in his February 11 narrative, he

file a document setting forth specifically the relief he seeks

from each person, stating specifically with regard to each such

person what that person did to cause him or her to be liable to

Vardi for such relief.

     SIGNED February 14, 2019.




                                                              Judge




                                    4
